DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/209,005 filed on October 5, 2020.  Claims 1 to 17 are currently pending with the application.

Terminal Disclaimer
The terminal disclaimer filed on October 5, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,216,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 9 to 11, and 13 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (U.S. Patent No. 6,360,332) hereinafter Weinberg, in view of Tallamy et al. (U.S. Publication No. 2016/0349969) hereinafter Tallamy, and further in view of Lee et al. (U.S. Publication No. 2016/0078096) hereinafter Lee.
	As to claim 9:
	Weinberg discloses:
A method for facilitating the review of a document, the method comprising: on a first computing device operating as a server, 16P4838CON 
displaying a document on a user interface of a second computing device, wherein the second computing device operates as a client of the first computing device [Column 8, lines 48 to 61 teach user interface is displayed, and user interacts with the server through the browser window, where the browser windows can contain documents; Column 9, lines 9 to 25 teach user can start recording process by clicking buttons in the user interface, hence, sample is displayed, visual representation of the test and associated business process is displayed in the tree]; 
displaying, on the user interface, a matrix of tests to be performed on the document [Column 17, lines 35 to 52 teach displaying a table with the test steps and the results of the test steps as a status of the request, indicating pass or fail]; 
receiving, via the user interface, a selection of at least one test from the matrix and a selection of a portion of the displayed document to which the selected test is to be applied [Column 8, lines 48 to 61 teach user interacts with transactional server through the user interface, and testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 12, lines 16 to 34 teach user selecting a test to be executed on the screens, where the screens represent the documents to which the test is to be applied]; 
receiving, via the user interface, an input of a result of the test [Column 8, lines 48 to 61 teach testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 17, lines 10 to 27 teaches individual steps and step statuses (results) are displayed, including the status indicating whether the step of the test failed or passed, where an indication that i.e. iteration #4 failed, can be displayed by expanding the test]; 
displaying, on the user interface, a visual indicator corresponding to the input result of the test [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status; Column 17, lines 19 to 27 teach an indication that i.e. iteration #4 failed, can be displayed by expanding the test; Column 17, lines 35 to 52 teach when any iteration of the test has failed, the overall test status is also provided as fail status in the table]; 
creating a vertex representing the visual indicator [Column 9, lines 9 to 25 teach as the predefined steps are performed during the user session with the transactional server, the testing tool adds the step to the tree window as respective nodes of a hierarchical node structure, therefore, creating nodes (vertices) representing the input results which are the user interactions with the interface; Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, the steps are the user input]; and 
a vertex representing a file containing the displayed document [Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, files].
Weinberg does not appear to expressly disclose creating, in a database, a vertex representing the visual indicator and a vertex representing the result of the test; creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the displayed document; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test.
	Tallamy discloses:
	creating, in the database, a vertex representing the visual indicator [Paragraph 0032 teaches data collection module that receives interaction data indicative of user interaction with the user interfaces; Paragraph 0035 teaches user experience data include transition data indicative of paths through the user experience; Paragraph 0036 teaches transition data is stored as an activity graph including a number of nodes corresponding to user activities, therefore, storing nodes (vertices) representing inputs of the user; Paragraph 0043 teaches the activity graph can be stored as a graph data structure, in a graph database, where the nodes (vertices) represent user activities and include data regarding the user activity such as a definition, or description of the interaction and/or a subject, like a part of the user interface which the user activity relates to]; and
creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the displayed document [Paragraph 0036 teaches storing in the activity graph a number of nodes and a number of links between the nodes corresponding to the transitions between the activities, where the transitions are the associations between the vertices or nodes; Paragraph 0043 teaches nodes in the graph database represent user activities including the subject of the activities, like visual elements, screens, buttons, section of text, therefore, files or samples].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating, in the database, a vertex representing the visual indicator, and creating, in the database, an association between the vertex representing the visual 
Neither Weinberg nor Tallamy appear to expressly disclose creating in the database a vertex representing the result of the test; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test.
Lee discloses:
creating in the database a vertex representing the result of the test [Paragraph 0037 teaches creating a concept node corresponding to the resource; Paragraph 0045 teaches the system may automatically generate nodes and edges based on information currently being entered by a user of the system, where the result of the test was input by the user, and therefore, is an interaction of the user with the interface]; and 
creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test [Paragraph 0043 teaches based on user interactions, like input of information, clicking buttons, selecting icons, etc., creating edges in response to the user’s actions in the interface, that will connect or create an association between the nodes involved in the user interaction; Paragraph 0037 teaches creation of the concept node corresponding to the resource, creating an edge between the newly created node and the user node, and storing the concept node, and the edge in the data store].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg as modified by Tallamy, by creating in the database a vertex 

	As to claim 10:
	Weinberg discloses:
the document is selected from a group consisting of a text-based document, a spreadsheet, a graphics-based presentation document, a still image, and an email [Column 2, lines 32 to 35 teach defining verification steps to test for expected text messages, images, numerical values within a web page, or other screen returned by the server; Column 15, lines 1 to 5 teach data is preferably in the form of standard-format spreadsheet].

As to claim 11:
	Weinberg discloses:
receiving, via the user interface of second computing device, a drag and drop input from the matrix to the portion of the document [Column 11, lines 12 to 16 teach inserting steps, deleting steps, and dragging and dropping steps in the user interface].



	Weinberg discloses:
the visual indicator is a graphical markup and the method further comprises receiving, via the user interface of the second computing device, a selection of the graphical markup [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status, which represents the graphical markup, that is selected to indicate the result].

As to claim 14:
	Weinberg discloses:
receiving, via the user interface of second computing device, a selection of a color of the graphical markup via in the user interface of the second computing device [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a green check mark or a red “X” symbol to indicate pass/fail status, which represents the graphical markup indicating the result of the test associated with the user interaction].

As to claim 15:
	Weinberg discloses:
the matrix includes the test along with one or more other tests [Column 17, lines 35 to 52 teach displaying a table with the test steps and the results of the test steps as a status of the request].

As to claim 16:
	Weinberg discloses:
the result of the test is associated with a first portion of the document [Column 17, lines 10 to 27 teach individual steps and step statuses (results) are displayed, where the status of each step is displayed as failed or pass], the method further comprising the first computing device: 
receiving, via the user interface of the second computing device, a selection of a second test of the one or more other tests and a selection of a second portion of the document on which the second test is to be performed [Column 8, lines 48 to 61 teach user interacts with transactional server through the user interface, and testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 12, lines 16 to 34 teach user selecting a test to be executed on the screens, where the screens represent the documents]; 
receiving, via the user interface of the second computing device, an input of a result of the second test [Column 8, lines 48 to 61 teach testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 17, lines 10 to 27 teaches individual steps and step statuses (results) are displayed, including the status indicating whether the step of the test failed or passed, where an indication that i.e. iteration #4 failed, can be displayed by expanding the test]; 
displaying, on the user interface of the second computing device, a second visual indicator corresponding to the input result of the second test [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status; Column 17, lines 19 to 27 teach an indication that i.e. iteration #4 failed, can be displayed by expanding the test; Column 17, lines 35 to 52 teach when any iteration of the test has failed, the overall test status is also provided as fail status in the table; Fig. 5F, 89, Test Interaction 2, Test Interaction 3, multiple visual indicators corresponding to the input result of the multiple tests, which include the second test]; 
creating a vertex representing the second visual indicator  [Column 9, lines 9 to 25 teach as the predefined steps are performed during the user session with the transactional server, the testing tool adds the step to the tree window as respective nodes of a hierarchical node structure, therefore, creating nodes (vertices) representing the input results which are the user interactions with the interface; Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, the steps are the user input]; and 
creating an association between the vertex representing the second visual indicator and the vertex representing a file containing the displayed document [Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, files].
Weinberg does not appear to expressly disclose creating, in the database, a second vertex representing the visual indicator, and a vertex representing the result of the second test; creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
	Tallamy discloses:
	creating, in the database, a second vertex representing the visual indicator [Paragraph 0032 teaches data collection module that receives interaction data indicative of user interaction with the user interfaces; Paragraph 0035 teaches user experience data include transition data indicative of paths through the user experience; Paragraph 0036 teaches transition data is stored as an activity graph including a number of nodes corresponding to user activities, therefore, storing nodes ; and
creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document [Paragraph 0036 teaches storing in the activity graph a number of nodes and a number of links between the nodes corresponding to the transitions between the activities, where the transitions are the associations between the vertices or nodes; Paragraph 0043 teaches nodes in the graph database represent user activities including the subject of the activities, like visual elements, screens, buttons, section of text, therefore, files or samples].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating, in the graph database, a vertex representing the second visual indicator and creating, in the graph database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document, as taught by Tallamy [Paragraphs 0032, 0035, 0036, 0043], because both applications are directed to generation of tests for testing user interfaces; by incorporating a graph database, the paths of the user interactions that represent the tests are stored in a manner that provides for easier detection of relationships between the data and easier reporting of the tests.
Neither Weinberg nor Tallamy appear to expressly disclose creating in the database a vertex representing the result of the second test; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.

creating in the database a vertex representing the result of the second test [Paragraph 0037 teaches creating a concept node corresponding to the resource; Paragraph 0045 teaches the system may automatically generate nodes and edges based on information currently being entered by a user of the system, where the result of the test was input by the user, and therefore, is an interaction of the user with the interface]; and 
creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test [Paragraph 0043 teaches based on user interactions, like input of information, clicking buttons, selecting icons, etc., creating edges in response to the user’s actions in the interface, that will connect or create an association between the nodes involved in the user interaction; Paragraph 0037 teaches creation of the concept node corresponding to the resource, creating an edge between the newly created node and the user node, and storing the concept node, and the edge in the data store].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg as modified by Tallamy, by creating in the database a vertex representing the result of the second test; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test, as taught by Tallamy [Paragraphs 0032, 0035, 0036, 0043], because the applications are directed to analysis and generation of data from user interactions with user interfaces; by automatically and dynamically generate nodes and edges in the graph database, based on the interaction of the users with the interface, the storage, search, and identification of content and resources is performed in a more efficient way, while requiring minimal administrator interaction while generating the node graph (See Lee Para [0117]).

	Weinberg discloses:
transmitting a request for the document to a third computing device that operates as a client to the first computing device [Column 15, lines 5 to 10 disclose test data can be imported or exported from a common editor spreadsheet, and to other spreadsheets]; and receiving the document from the third computing device [Column 15, lines 34 to 36 teach the user can access and view the results spreadsheet through the interface of the testing tool].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (U.S. Patent No. 6,360,332) hereinafter Weinberg, in view of Tallamy et al. (U.S. Publication No. 2016/0349969) hereinafter Tallamy, in view of Lee et al. (U.S. Publication No. 2016/0078096) hereinafter Lee, and further in view of Vora et al. (U.S. Publication No. 2017/0228437) hereinafter Vora.
As to claim 12:
Weinberg as modified by Tallamy discloses all the limitations as set forth in the rejections of claim 9 above, but fails to expressly disclose the visual indicator is a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape.
	Vora discloses:
the visual indicator is a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape [Paragraph 0064 teaches receiving user input from a user selecting a region, where the user can place a border around the selected region, and the selected region can have a shape of a rectangle, circle, ellipse, polygon, or any other suitable shape].
.

Allowable Subject Matter
Claims 1 to 8 are allowable over prior art. 

Response to Arguments
	The following is in response to arguments filed on October 5, 2020.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169